DETAILED ACTION
	The response dated 6/14/2022 has been entered and is treated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim Rejections - 35 USC § 112
Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims include “the partition plate is further configured to prevent contamination between the first space and the second space.”  This language renders the claims indefinite as it is not clear what, if any, structural limitation it imparts or requires of the partition plate.  For the purposes of examination any structure that decreases separates the space into two sections is considered to read on the limitation as it would prevent at least some material (dust etc.) from traveling between the sections.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,455,167 to Inoue.
Regarding claim 15 Inoue discloses a partition plate of a container (25 figure 3), comprising: a first portion formed to be disposed between a light emitting part of a detector and a light receiving part of the detector and (see figure 3), a sealing portion formed at an outer periphery of the partition plate (outer edges of plate where it contacts the container, or could) wherein the partition plate has a thickness greater than a thickness of a substrate (the plate is useable with a consumable that meets this language and thus the art reads on the claim), and the partition plate is accommodated, instead of a consumable, in a container for accommodating the consumable to be disposed or disposed in a substrate processing space (see figure 2, also note this language defines the use rather than the structure of the plate), and the outer periphery of the partition plate has a shape corresponding to a shape of an inner wall of a container which receives the partition plate, and the partition plate is configured to separate an inner space of the container (see figures 2 and 3). It is noted that the claim defines the structure in terms of the article handled but the article being handled is not required by the claim and no particular size limitation is thus required.  It is additionally noted that the container is not a required element of the claim and that the plate could be used with a container that exactly matches the profile of the plate.  See MPEP 2114 and 2115.
Regarding claim 18 Inoue discloses the partition plate further includes a first notch and a second notch (see figure 3), and the first portion includes a curved portion between the first notch and the second notch (see figure 3, curved portion of recessed area 24 for receiving wafer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,455,167 to Inoue.
Regarding claim 1 Inoue discloses a container for consumables, comprising: an inner wall (see figure 2); multiple holding portions configured to respectively accommodate the consumables (14/16), each of which is loaded and unloaded in one direction; a partition plate (25) including a first portion (see figure 3 lower right area) formed to be disposed between a light emitting part of a detector and a light receiving part of the detector, wherein the partition plate is accommodated in one of the multiple holding portions (25 is loaded into a slot see figure 2); wherein the partition plate comprises a sealing portion formed at an outer periphery of the partition plate (outer edges of plate where it contacts the container), and wherein the outer periphery of the partition plate has an outer peripheral shape corresponding to a shape of the inner wall of the container (see figures 2 and 3, at least the flat edges where the plate engages the holding portions matches the shape of the container).
Inoue does not explicitly disclose a fixer configured to fix the container so that the consumables are arranged on a transfer path to be loaded into and unloaded from the multiple holding portions.
That said FOUP and other such wafer pods are well known (and standardized) and contain such fixing features to allow them to be secured to load ports of wafer processing systems.  As such it would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Inoue to include a fixer configured to fix the container so that the consumables are arranged on a transfer path to be loaded into and unloaded from the multiple holding portions, as well known in the art to allow the storage device to be secured to load ports of wafer processing systems.  
Regarding claims 2, 3 and 6 Inoue reads on the claims because the partition plate can be used with substrates or consumables that would meet the claim language.  It is noted that the claims define the structure in terms of the article handled but the article being handled is not required by the claims and no particular size limitation is thus required.  See MPEP 2114 and 2115.
Regarding claims 4, 7, 9, and 11 Inoue discloses the partition plate is in contact with a wall surface of the inner wall of the container (see figure 2, notches are part of the wall surface) and the partition plate is configured to separate an inner space of the container into a first space including a part of the multiple holding portions and a second space including the other part of the multiple holding portions (see figure 2, above and below 22a).
Regarding claims 5, 8, 10 and 12-14 Inoue discloses the first portion is formed to be disposed between two notches of the partition plate, the two notches having shapes corresponding to shapes of the light emitting part and the light receiving part, respectively (see figure 3).
	Regarding claim 19 Inoue discloses the container includes an opening, and the partition plate is accommodated in one of the multiple holding portions in a mounted position, and wherein the partition plate includes a first notch and a second notch which face toward the opening of the container in the mounted position (see figure 1 showing plate installed with notches forward towards the opening).
	Regarding claim 20 Inoue discloses the first portion of the partition plate is between the first notch and the second notch, and the first portion includes a curved portion which protrudes toward the opening in the mounted position (see figure 3, curved portion of recessed area 24 for receiving wafer).
	Regarding claims 21-22 Inoue discloses in the mounted position, the outer periphery of the partition plate contacts the inner wall of the container (see figure 2, contact between plate and holding portions), and the partition plate is configured to separate an inner space of the container into a first space and a second space (areas above and below 22a), and the partition plate is further configured to prevent contamination between the first space and the second space (see discussion above re 112, any structure blocking part of the area and separating it into two spaces reads on this limitations when given its broadest reasonable interpretation).



Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive.  Applicant argued that Inoue does not disclose the claimed “sealing portion” or that outer periphery of the plate has a shape that corresponds to the shape of the inner wall of the container.  As discussed above, examiner disagrees and maintains that that Inoue reads on the limitations in question.  It is noted that the sealing portion is not shown or discussed as a separate element by Applicant but appears to merely entail the outer edge of the plate where it comes into contact with the container.  As such the outer edge of the plate in Inoue meets this language as no additional structure or different material are required by the claim.  Furthermore at least portions of Inoue are shaped the same (flat edges) as the container and examiner contends that the claim does not require every portion of the outer periphery to match.  Also, it is noted that with respect to claim 15 the container is not required by the claim and thus such limitations are purely functional in that instance.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/Primary Examiner, Art Unit 3652